11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
 
Rebecca Gail Hill
            Appellant
Vs.                  No. 11-04-00140-CV -- Appeal from Ector County
Gary Don Horrell
            Appellee
 
            Rebecca Gail Hill has filed in this court a motion to dismiss her appeal.  In her motion, she
states that the case has been resolved to the satisfaction of the parties.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                            PER CURIAM
 
September 23, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.